DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on February 18, 2021.  These drawings are approved.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claims 1, 2, 8, 12-18, 20-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification does not originally support and inadequately describe the now claimed user equipment doing in case of a signal of an uplink (UL), determining a second measurement among a second set of UL measurements based on a second required QoS; wherein the second set of UL measurements includes at least one of a measurement associated with a relative time of arrival (RTOA), a measurement associated with a positioning reference signal-reference signal received power (PRS-RSRP), or a measurement associated with a time difference of signaling; the second measurement via the UL, at least one of: a relative time of arrival RTOA of a sounding reference signal (SRS), the PRS-RSRP; at least one of a receive - transmit time difference of a TRP, a receive - transmit time difference of a g node B (gNB), or a receive - transmit time difference of a location management unit (LMU): or a receive - transmit time difference of the UE; determining a quality metric for a “[0171] The UE may make measurements of downlink signals from NG-RAN and other sources such as E-UTRAN, different GNSS and TBS systems, WLAN access points, Bluetooth beacons, and UE barometric sensors. The measurements to be made will be determined by the chosen positioning method. Furthermore, the gNB may make such measurements of downlink and uplink signals, mutatis mutandis.”
And, “[0178] The LMF manages the support of different location services for target UEs, including positioning of UEs and delivery of assistance data to UEs. The LMF may interact with the serving gNB or serving ng-eNB for a target UE in order to obtain position measurements for the UE, including uplink measurements made by an ng-eNB and downlink measurements made by the UE that were provided to an ng-eNB as part of other functions such as for support of handover.”
Also, one even below ordinary skill in the art, knows that downlink is the transmission path from a base station to the radio mobile device and uplink is the transmission path from a radio mobile device to the base station.  Hence, how does the user equipment make a signal measurements on a signal it transmit and does not received?


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 8, 12-18, 20-26, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Under the broadest reasonable interpretation standard, the conditional “in case of” language, the condition would also not occur and the step or function claimed would never be realized, hence the claim does not require to perform the step or function. See Ex parte Katz, 2011 WL 514314, at 4-5 (BPAI Jan. 27, 2011, 2011 WL 1211248 at 2 (BPAI Mar. 25, 2011); see also In re Johnston, 435 f.3d 1381, 1384 (Fed. Cir. "optional elements do not narrow the claim because they can always be omitted”).  “In case of” conditions are not limitations against which prior art must be found because the step or function only occurs “in case of” the answer is positive.  A conditional limitation is a claim feature that depends on a certain condition being present. For example, when or if condition X is present, feature Y is implemented or has effect. Without condition X, feature Y may be dormant or have no effect. It was not necessary for the Examiner to show that both paths of a conditional limitation were anticipated or obvious over prior art. Ex Parte Schulhauser, Appeal No. 2013-007847 (PTAB April 28, 2016).  Conditional limitations that are not recited as structure that is capable of or configured to perform the conditional function may render the conditional limitation as “optional” and not truly “conditional.” The M.P.E.P. provides, “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.” See M.P.E.P § 2111.04; see also M.P.E.P §§ 2103(C) and 2173.05(h). Furthermore, all alternative conditional limitations in system claims that are not limited to a particular structure may also be given no patentable weight if every alternate limitation is interpreted as “optional.” See MPHJ, 847 F.3d at 1379.  Under the broadest scenario, the steps or functions dependent on the “in case of” condition would not be 
If “in case of a signal of an uplink” would be the “case,” and no “in case of a signal of a downlink” there would be no first measurement nor first required quality of service.  Since there is no first measurement nor first required quality of service, there can’t be a second measurement nor a second required quality of service.
Also the term “performing the determined” is not understood.  What is the determined?
It is unclear the term “determined measurement” is being referred to, the first measurement or the second measurement?
Regarding claim 21, the term “corresponds” is undefined and hence, it is indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim(s) 1, 8, 18, 20, 21-26, as understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by United States Patent Application Publication 2009/0154426 (Perraud, et al).
The claims are confusing, indefinite and poorly written.  The Examiner will try to apply art as the Examiner understand these claims for compact prosecution.
Perraud, et al discloses a method operated by a user equipment (UE) in a network (figure 1, #132), the method comprising “in case of” a signal of a downlink (DL), determining a first measurement among a first set of DL measurements based on a first required quality of service (QoS)(paragraphs 25, 46, 94, etc.).  Performing the determined, (figure 4). Estimating a position of the UE using the determined measurement (paragraph 13, 47, 108, etc., claim 51.
Under the broadest reasonable interpretation standard, the conditional “in case of” language, the condition would also not occur and the step or function claimed would never be realized, hence the claim does not require to perform the step or function. See Ex parte Katz, 2011 WL 514314, at 4-5 (BPAI Jan. 27, 2011, 2011 WL 1211248 at 2 (BPAI Mar. 25, “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.” See M.P.E.P § 2111.04; see also M.P.E.P §§ 2103(C) and 2173.05(h). Furthermore, all alternative conditional limitations in system claims that are not limited to a particular structure may also be given no patentable weight if every alternate limitation is interpreted as “optional.” See MPHJ, 847 F.3d at 1379.  Under the broadest scenario, the 
Also, claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are: 
(A) "adapted to" or "adapted for" clauses; 
(B) "wherein" clauses; and 
(C) "whereby" clauses.
The addition of other measurements data to either DL or UL measurements does not affect the method or change the structure or function of the apparatus.  Hence, these extra measurements are optional and carry no patentable weight.
Also, Perraud, et al shows a measurement associated with a signal to noise, note paragraph 24.
Claim 8 is optional because the second measurement is also optional.

Regarding claim 20, note the memory (#216) and processor (#214), and paragraph 38.
Regarding claims 21, 23 and 25, since the DL and UL have each a required QoS and they are in the same overall system, they are both system metrics, hence the first and second required QoS “corresponds.”
Regarding claims 22, 24, and 26, note paragraphs 7, 11, 25, etc and Abstract.
The Examiner has cited particular columns and/or line/paragraphs numbers in the reference(s) applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 2 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2009/0154426 (Perraud, et al) in view of United States Patent Application Publication 2015/0230112 (Siomina, et al).
Perraud, et al disclose all subject matter, note the above paragraph, except for measuring a positioning reference signal (PRS) reference signal received power (RSRP) (PRS- RSRP).  Siomina, et al teaches the use of measuring a positioning reference signal (PRS) reference signal received power (RSRP) (PRS- RSRP) for the purpose of avoiding more than a permitted level of interruption on a serving cell in association with the device making positioning measurements, note paragraphs 30, 370..  Hence, it would have been obvious to one ordinary skill in the art before the effective filing date of the current application to incorporate the use of measuring a positioning reference signal (PRS) reference signal received power (RSRP) (PRS- RSRP) for the purpose of avoiding more than a permitted level of interruption on a serving cell in association with the device making positioning measurements, as taught by Siomina, et al,  in the method of Perraud, et al in order for the wireless device avoids exceeding a permitted level of 
Regarding claim 16, note paragraphs 25, 42, 84, etc. in Siomina, et al and is obvious for the same reason as stated above.
Regarding claim 17, note paragraphs 100, 116 in Siomina, et al and is obvious for the same reason as stated above.
The Examiner has cited particular columns and/or line/paragraphs numbers in the reference(s) applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.

Claim 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2009/0154426 (Perraud, et al) in view of United States Patent Application Publication 2012/0108270 (Kazmi, et al).



Perraud, et al disclose all subject matter, note the above paragraph, except for determining a quality metric for a reference signal time difference using a reference signal received power; reporting the determined quality metric for the RSTD using the RSRP; determining a quality metric for a reference signal time difference using a reference signal received power; reporting the determined quality metric for the RTOA using the RSRP.  Kazmi, et al teaches the use of determining a quality metric for a reference signal time difference using a reference signal received power; reporting the determined quality metric for the RSTD using the RSRP; determining a quality metric for a reference signal time difference using a reference signal received power; reporting the determined quality metric for the RTOA using the RSRP for the purpose of supporting positioning with a minimum of assistance data signaling, note paragraphs 10, 11, 12, 24, 27, 69, 112, etc.  Hence, it would have been obvious to one ordinary skill in the art before the effective filing date of the current application to incorporate the use of determining a quality metric for a reference signal time difference using a reference signal received power; reporting the determined quality metric for the RSTD using the RSRP; determining a quality metric for a reference signal time difference using a reference signal by Kazmi, et al, in the method of Perraud, et al in order to perform positioning measurements based on the determined positioning reference signal pattern. 
The Examiner has cited particular columns and/or line/paragraphs numbers in the reference(s) applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




After Final Consideration Pilot 2.0. Using information gathered from the After Final Consideration Pilot (AFCP), as well as input from stakeholders and examiners obtained through the RCE outreach initiative, the USPTO launched the After Final Consideration Pilot 2.0 (AFCP 2.0) on May 19, 2013. Designed to be more efficient and effective than the AFCP, AFCP 2.0 is part of the USPTO’s on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. Like AFCP, AFCP 2.0 authorizes additional time for examiners to search and/or consider responses after final rejection. Under AFCP 2.0, examiners will also use the additional time to schedule and conduct an interview to discuss the results of their search and/or consideration with you, if your response does not place the application in condition for allowance. In this way, you will benefit from the additional search and consideration afforded by the pilot, even when the results do not lead to allowance. In addition, the procedure for obtaining consideration under AFCP 2.0 has been revised. The revised procedure focuses the pilot on review of proposed claim amendments and allows the USPTO to better evaluate the pilot.  To be eligible for consideration under AFCP 2.0, you must file a response under 37 CFR §1.116, which includes a request for consideration under the pilot (Form PTO/SB/434) and an amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect. Please see the notice published in the Federal Register at 78 Fed. Reg. 29117 for a complete 

If applicants wish to request for an interview, an "Applicant Initiated Interview Request" form (PTOL-413A) should be submitted to the examiner prior to the interview in order to permit the examiner to prepare in advance for the interview and to focus on the issues to be discussed. This form should identify the participants of the interview, the proposed date of the interview, whether the interview will be personal, telephonic, or video conference, and should include a brief description of the issues to be discussed. A copy of the completed "Applicant Initiated Interview Request
If applicants request an interview after this final rejection, prior to the interview, the intended purpose and content of the interview should be presented briefly, in writing. Such an interview may be granted if the examiner is convinced that disposal or clarification for appeal may be accomplished with only nominal further consideration. Interviews merely to restate arguments of record or to discuss new limitations which would require more than nominal reconsideration or new search will be denied.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D CUMMING whose telephone number is (571)272-7861.  The examiner can normally be reached on Monday, Wednesday, Friday, 12 noon-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on (571) 272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM D CUMMING/          Primary Examiner, Art Unit 2645